459 P.2d 853 (1969)
Pete G. NICKLAU, Plaintiff in Error,
v.
PEOPLES STATE BANK, Defendant in Error.
No. 43399.
Supreme Court of Oklahoma.
October 14, 1969.
Charles C. Dunn, Tulsa, for plaintiff in error.
Rosenstein, Livingston, Fist & Ringold, by Coleman Robinson, Tulsa, for defendant in error.
WILLIAMS, Justice.
Motion to dismiss supported by affidavit, alleging the appeal in effect has been abandoned by plaintiff in error because of unexcused failure to designate the record pursuant to Rule 10 has been filed.
Response to motion to dismiss required under General Rule 9 (12 Ohio St. 1961 following § 986 p. 868, 869) was not made. Plaintiff in error was directed to show cause by a time certain why this appeal should not be dismissed as abandoned. No response has been filed.
Unexcused failure by plaintiff in error to timely designate the record on appeal pursuant to the provisions of Rule 10, Rules for Civil Appeals, 40 OBJ 1, p. 17, January 11, 1969, constitutes an abandonment of the appeal and appeal is subject to dismissal under such circumstances.
The appeal is accordingly dismissed.
All the Justices concur.